Exhibit 10.6
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
PINNACLE WEST CAPITAL CORPORATION
2007 LONG-TERM INCENTIVE PLAN
     THIS AWARD AGREEMENT is made and entered into as of
                                         (the “Date of Grant”), by and between
Pinnacle West Capital Corporation (the “Company”), and
                                         (“Employee”).
BACKGROUND

  A.   The Board of Directors of the Company (the “Board of Directors”) has
adopted, and the Company’s shareholders have approved, the Pinnacle West Capital
Corporation 2007 Long-Term Incentive Plan (the “Plan”), pursuant to which
Restricted Stock Units may be granted to employees of the Company and its
Subsidiaries and certain other individuals.     B.   The Company desires to
grant to Employee Restricted Stock Units under the terms of the Plan.     C.  
Pursuant to the Plan, the Company and Employee agree as follows:

AGREEMENT

  1.   Grant of Award. Pursuant to action of the Committee which was taken on
the Date of Grant, the Company grants to Employee
                                         (                    ) Restricted Stock
Units and Dividend Equivalents based on the dividends declared on the shares of
Stock to which such Restricted Stock Units relate.     2.   Award Subject to
Plan. This Restricted Stock Unit Award is granted under and is expressly subject
to all of the terms and provisions of the Plan, which terms are incorporated
herein by reference, and this Award Agreement.     3.   Vesting of Restricted
Stock Units. The Restricted Stock Units granted hereunder will vest and no
longer be subject to the restrictions of and forfeiture under this Award
Agreement on                      “Vesting Dates” as follows:

[To be determined]
     In addition, the Restricted Stock Units will fully vest and no longer be
subject to the restrictions of and forfeiture under this Award Agreement upon
Employee’s Retirement. For purposes of this Award Agreement, “Retirement” means
a termination of employment which constitutes an “Early Retirement” or a “Normal
Retirement” under the Pinnacle West Capital Corporation Retirement Plan.
     For avoidance of doubt, no acceleration of vesting of the Restricted Stock
Units will occur on a Change of Control of the Company.

  4.   Payment.

  (a)   Time and Form of Payment. Subject to the provisions of this Award
Agreement and the Plan, when a Restricted Stock Unit vests on one of the Vesting
Dates set forth in clauses (a), (b), (c) or (d) of Section 3 above, the Company
shall transfer to Employee in exchange for such Restricted Stock

 



--------------------------------------------------------------------------------



 



      Unit either one unrestricted, fully transferable share of Stock or a cash
payment equal to the Fair Market Value of one share of Stock determined as of
the Vesting Date on which such Restricted Stock Unit vests. If a Restricted
Stock Unit vests prior to the applicable Vesting Date due to Employee’s
Retirement, the transfer or payment will be deferred until the applicable
Vesting Date. If no prices are reported for a particular Vesting Date, the Fair
Market Value shall be determined as of the next preceding day for which prices
were reported. The transfer or payment shall be made within 90 days of the
applicable Vesting Date.

  (b)   Election of Form of Payment. Within ___ days after the Date of Grant,
Employee must elect to receive payment for Employee’s vested Restricted Stock
Units in cash or in fully transferable shares of Stock by completing and
returning to the Company the election form attached to this Agreement. In the
absence of a timely election by Employee, Employee will receive payment for the
vested Restricted Stock Units in fully transferable shares of Stock.     (c)  
Dividend Equivalents. In satisfaction of the Dividend Equivalent Award made
pursuant to Section 1, at the time of the Company’s delivery of any cash payment
or fully transferable shares of Stock to Employee pursuant to Section 4(a), the
Company also will deliver to Employee a cash payment equal to the amount of
dividends, if any, that Employee would have received if Employee had directly
owned the Stock to which the Restricted Stock Units relate from the Date of
Grant to the date of the payment, plus interest on such amount at the rate of
___ percent compounded quarterly, as determined pursuant to the Plan.

  5.   Termination of Award. Except as otherwise provided in Section 3 with
respect to Employee’s Retirement, in the event of the termination of Employee’s
active employment with the Company or any of its Subsidiaries, whether due to
voluntary or involuntary termination, death, disability or otherwise, Employee’s
right to receive and/or vest in any additional Restricted Stock Units under the
Plan, if any, will terminate. Any unvested Restricted Stock Units and the
related Dividend Equivalents will be forfeited effective as of the date that
Employee terminates active employment with the Company or any of its
Subsidiaries.     6.   Section 409A Compliance.

  (a)   Purpose of this Provision. Section 409A of the Code imposes a number of
requirements on “non-qualified deferred compensation” plans and arrangements.
Based on regulations issued by the Internal Revenue Service, the Company has
concluded that this Award of Restricted Stock Units is subject to Section 409A.
As a result, unless the Plan and this Award Agreement are administered to comply
with the new rules, Employee will be required to pay an additional 20% tax (in
addition to regular income taxes) on the compensation provided by this Award
Agreement. In addition, under Section 409A additional interest will be payable.
    (b)   Compliance with Section 409A. The Company intends to comply with
Section 409A by assuring that all amounts to which Employee becomes entitled
hereunder are payable at a specified time or pursuant to a fixed schedule within
the meaning of Treas. Reg. § 1-409A-3(a)(4). As a result, no payment or transfer
shall be made to Employee prior to the applicable Vesting Date. The provisions
of this Section 6(b) apply to all amounts due pursuant to this Award Agreement.

2



--------------------------------------------------------------------------------



 



  (c)   Miscellaneous Payment Provisions. If the Company fails to make a payment
(including a transfer of Stock), either intentionally or unintentionally, within
the period required by Section 4, but the payment is made within the same
calendar year, it will be treated as made within the period required by
Section 4 pursuant to Treas. Reg. § 1.409A-3(d). In addition, if a payment is
not made due to a dispute in payments, payments can be delayed in accordance
with Treas. Reg. § 1.409A-3(g).     (d)   Ban on Acceleration or Deferral. Under
no circumstances may the time or schedule of any payment made or benefit
provided pursuant to this Award Agreement be accelerated or subject to a further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A of the Code.     (e)   No
Elections. Employee does not have any right to make any election regarding the
time or form of any payment due under this Award Agreement other than the
election described in Section 4(b).     (f)   Compliant Operation and
Interpretation. The Plan and this Award Agreement shall be administered in
compliance with Section 409A and each provision of the Award Agreement and the
Plan shall be interpreted, to the extent possible, to comply with Section 409A.

  7.   Tax Withholding. Any and all payments made pursuant to this Award
Agreement shall be subject to applicable tax withholding requirements and
employment taxes. Employee must pay, or make arrangements acceptable to the
Company for the payment of any and all required federal, state, and local income
and payroll tax withholding. Employee may satisfy any such tax withholding
obligation by paying the amount in cash or by check. In the alternative,
Employee may elect to have the Company withhold shares of Stock having a Fair
Market Value on the date of withholding sufficient to cover the withholding
obligation. Within                      days after the Date of Grant, Employee
must elect, on the election form described in Section 4(b), to satisfy any tax
withholding obligation by paying the amount in cash or by check or by having the
Company withhold shares of Stock having a Fair Market Value on the date of
withholding sufficient to cover the withholding obligation. In the absence of a
timely election by Employee, Employee’s tax withholding obligation will be
satisfied through the Company’s withholding shares of Stock as set forth above.
    8.   Continued Employment. Nothing in the Plan or this Award Agreement shall
be interpreted to interfere with or limit in any way the right of the Company to
terminate Employee’s employment or services at any time. In addition, nothing in
the Plan or this Award Agreement shall be interpreted to confer upon Employee
the right to continue in the employ or service of the Company.     9.   Voting
Rights. Employee is not entitled to voting rights with respect to shares of
Stock by virtue of this Award. If the Committee, in its discretion, issues Stock
in settlement of Employee’s Restricted Stock Units, Employee will have voting
rights with respect to such shares of Stock.     10.   Non-Transferability.
Neither this Award nor any rights under this Award Agreement may be assigned,
transferred, or in any manner encumbered except by will or the laws of descent
and distribution, and any attempted assignment, transfer, mortgage, pledge or
encumbrance except as herein authorized, will be void and of no effect.

3



--------------------------------------------------------------------------------



 



  11.   Definitions: Copy of Plan and Plan Prospectus. To the extent not
specifically defined in this Award Agreement, all capitalized terms used in this
Award Agreement will have the same meanings ascribed to them in the Plan.
Employee will receive a copy of the Plan and the related Plan Prospectus. In the
event of any conflict between the terms and conditions of this Award Agreement
and the Plan, the provisions of the Plan shall control.     12.   Amendment.
Except as otherwise provided in the Plan, this Award Agreement may be amended
only by a written agreement executed by the Company and Employee.     13.  
Choice of Law. This Award Agreement will be governed by the laws of the State of
Arizona, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Award Agreement to
another jurisdiction.

          An authorized representative of the Company has signed this Award
Agreement as of the Date of Grant.

                  PINNACLE WEST CAPITAL CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

4



--------------------------------------------------------------------------------



 



Pinnacle West Capital Corporation
RESTRICTED STOCK UNIT AWARD
ELECTION FORM



                    INFORMATION ABOUT YOU
  Last
   
First
   
Middle Initial
    Employee ID#
 
   
 
   
 
                          1. PAYMENT ELECTION
                    In accordance with the terms of the Pinnacle West Capital
Corporation 2007 Long-Term Incentive Plan and pursuant to Section 4(b) of the
Award Agreement, I hereby elect to receive payment for the Restricted Stock
Units that vest on the dates set forth below in the following form (place an “X”
in the “Cash” column or in the “Stock” column for each of the years set forth
below):                    

               Vesting Date     Cash   Stock  
                                        
  ¨   ¨
 
       
                                        
  ¨   ¨
 
       
                                        
  ¨   ¨
 
       
                                        
  ¨   ¨ Note: If you elected to receive payment in the form of Stock for any
vested Restricted Stock Units, complete Section 2.   2. TAX WITHHOLDING ELECTION
  If I elected above to receive payment in the form of Stock for any vested
Restricted Stock Units, I hereby elect to satisfy any tax withholding obligation
associated with my receipt of Stock in exchange for my Restricted Stock Units in
the following form (place an “X” in the “Cash” column or in the “Stock” column):
 

      Cash   Stock       (I will write a check on the vesting date   (The
Company should withhold shares of my for my taxes that are due)   stock to cover
my taxes)       ¨   ¨                                           
                                                                           
PARTICIPANT NAME (PLEASE PRINT)                                           
                                                                          
                                                                PARTICIPANT
SIGNATURE   DATE

IMPORTANT NOTE: Please complete and return this Election Form to
                     at Mail Station                     

